The defendant was convicted of arson in burning Hudson’s gin-house about one o’clock on a Monday morning. A bale of cotton had been ginned and packed there on the previous Saturday morning, from which time until the burning the nearest fire was about a hundred yards off; and it did not appear that the burning could have been accidental. The conviction rests on *190strong circumstantial evidence, and on testimony of a free and voluntary statement by the defendant that he did the burning. He introduced testimony to prove an alibi, and to impeach the witness who testified as to the confession. After verdict he moved for a new trial on the grounds that the verdict ivas contrary to law and evidence. The motion was overruled, and he excepted.
Hudson & Blalocic, for plaintiff in error.
C. B. Hudson, solicitor-general, contra.